          Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                          Protective Order

                 v.                                                               20 Cr. 301 (PKC)

 Humberto Rodriguez,
 Victor Rodriguez, and
 Andres Bello,

                             Defendants.



        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

        1. Disclosure Material. The Government has made and will make disclosure to the

defendant(s) of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy, confidentiality of individuals and entities;

(ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

        2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains sensitive information, such as

identification of witnesses or photographs taken and records produced in connection with an
          Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 2 of 7




autopsy performed by the Office of Chief Medical Examiner, that the Government believes in

good faith should not be disclosed to the defendant. In the event that counsel for a defendant

disagrees about the Government’s designation of material as sensitive disclosure material, counsel

for the objecting party and the Government shall meet-and-confer in an effort to resolve such

dispute. However, the Government’s designation of material as sensitive disclosure material will

be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

           (a) the defendant;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action;

           (c) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material shall be disclosed by counsel only as follows:




                                                 2
          Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 3 of 7




           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from Humberto Rodriguez, Victor Rodriguez, Andres Bello,

and others. Upon consent of all counsel, the Government is authorized to disclose to counsel for

the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The

defendant, defense counsel, and personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, may review the seized ESI disclosure material to identify

items pertinent to the defense. They shall not further disseminate or disclose any portion of the

seized ESI disclosure material except as otherwise set forth under this Order.




                                                  3
          Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 4 of 7




       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 4
            Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 5 of 7




                                   Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                      Date: 7/15/2020
    Nicholas W. Chiuchiolo / Peter J. Davis
    Assistant United States Attorneys


   ___________________________                         Date: _____________________
                                                               7/27/2020
   Jennifer Willis, Esq., Bobbi Sternheim, Esq.
   Counsel for Humberto Rodriguez


   ___________________________                         Date: _____________________
   Matthew Kluger, Esq., Peter Quijano, Esq.
   Counsel for Victor Rodriguez

   ___________________________                         Date: _____________________
   Donna Newman, Esq., Richard Jasper, Esq.
   Counsel for Andres Bello

SO ORDERED:

Dated: New York, New York
       July 31, 2020




                                                  5
                   Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 6 of 7



                                      Retention of Jurisdiction
         9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      Acting United States Attorney



by:      at.1 ~o J
      Nie ol;;W.hiuchiolo / Peter J. Davis
                                                           Date: 7/15/2020

      Assistant United States Attorneys


                                                           Date:
      Jennifer Willis, Esq., Bobbi Sternheim, Esq.
      Counsel for Humberto Rodriguez


                                                           Date:
                                                                    ~/t) r ):) 0
                                                                        I      I

                                                           Date:
      Donna Newman, Esq., Richard Jasper, Esq.
      Counsel for Andres Bello

 SO ORDERED:

 Dated: New York, New York
        July_, 2020


                                                         THE HONORABLE P. KEVIN CASTEL
                                                         UNITED STATES DISTRICT JUDGE




                                                     5
            Case 1:20-cr-00301-PKC Document 55 Filed 07/31/20 Page 7 of 7




                                     Retention o{ lut\   d\t\\\)"
        9. The provis ions of this order shall not terminate at the conclusion of this        criminal

prosecuti on and the Cou rt w ill retain jurisdi ction to enforce this Order fo llowing termination o'i


the case.

AGREED AND CONSENTED TO:

     AUDREY STRAUSS
     Acting United States Attorney



by      ~:cl GO J
     N icol;;W. hiuchio lo I Peter J. Davis
                                                            Date: 7/ 15/2020

     Assistant United States Attorneys


                                                            Date:
     Jennifer Wi llis, Esq., Bobbi Stemheim, Esq.
     Counsel for Humberto Rodriguez


                                                            Date:
     Matthew Klug_er, Esq., Peter Quijano, Esq.
     Counsel for Victor Rodriguez




SO ORDERED:

Dated: New York, New York
       July , 2020


                                                         THE HONORABLE P. KEVIN CASTEL
                                                         UNITED STATES DISTRICT JUDGE




                                                    5
